ON PETITION
DYK, Circuit Judge.
ORDER
MSTG, Inc. submits a petition for rehearing en banc. The petition is before this panel pursuant to Internal Operating Procedure # 14(2)(a), which states that a petition for rehearing en banc which does not also include a petition for panel rehearing shall nonetheless first be transmitted to the panel that heard the case.
Upon consideration thereof,
It Is Ordered That:
(1) The panel denies the petition to the extent MSTG seeks panel rehearing of the *995order denying its petition for a writ of mandamus.
(2)The petition shall be circulated to the full court for its review along with a copy of this order.